In an action, inter alia, for reformation, based on mistake, of plaintiff’s choice of a retirement plan, defendant appeals from an order of the Supreme Court, Kings County, dated November 23, 1976, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements. The trial court properly denied the motion for summary judgment. The record presents disputed factual issues which cannot be resolved on the papers submitted on this motion, and which require a trial for their determination. Cohalan, Acting P. J, Hawkins, Suozzi and Mollen, JJ, concur.